


SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement, with an effective date of June 29, 2016, (this
“Agreement”) by and among Cataca Resources, Inc., a Nevada corporation
(hereinafter, the “Company” or “CATQ”) and Flitways Technology Inc., a Delaware
corporation (“FTI”), and the shareholders of FTI (“FTI Shareholder”) as set
forth on Schedule 3.3 hereto. For purposes of this Agreement, CATQ and the FTI
are sometimes collectively referred to as the “Parties” and individually as a
“Party.”




RECITALS




WHEREAS, the FTI Shareholders own One Hundred (100%) percent of the equity
interest of Flitways Technology Inc. outstanding immediately prior to the
closing (as defined herein) on a fully diluted basis (the equity interest of
Flitways Technology Inc. is hereinafter referred to as the “FTI Interest”); and,




WHEREAS, (i) the FTI Shareholders and CATQ believe it is in their respective
best interests for the FTI Shareholders to exchange 100% of the FTI Interest,
for Twenty Million (20,000,000) shares of common stock of CATQ (such shares
being hereinafter referred to as the “CATQ Shares”); and (ii) CATQ believes it
is in its best interest and the best interest of its stockholders to acquire the
FTI Interest in exchange for the CATQ Shares, all upon the terms and subject to
the conditions set forth in this Agreement (the “Share Exchange”); and,




WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the




Securities Act of 1933, as amended and in effect on the date of this Agreement
(the “Securities Act”); and,




WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) FTI shall become a wholly owned subsidiary of CATQ; and,




WHEREAS, the Parities agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference; and,




NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:




ARTICLE I




EXCHANGE OF FTI INTEREST FOR CATQ SHARES




Section 1.1 Agreements to exchange the FTI Interests for the CATQ Shares. On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the FTI Shareholders shall assign,
transfer, convey and deliver the FTI Interests to CATQ and, in consideration and
exchange for the FTI Interest, CATQ shall issue, transfer, convey and deliver
the CATQ Shares to the FTI Shareholders on a pro rata basis.




Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).




Section 1.3 Share Exchange. After Closing and contingent upon the satisfaction
of the terms and conditions set forth in this Agreement, One Hundred (100%) of
the FTI Interests shall be delivered to CATQ in exchange CATQ shall exchange and
deliver Twenty Million (20,000,000) restricted common shares of CATQ to the FTI
Shareholders.




Section 1.4 Restrictions on CATQ Shares Issued Pursuant to this Agreement. The
CATQ Shares to be issued pursuant to this Agreement have not been registered and
are being issued pursuant to a specific exemption under the Securities Act, as
well as under certain state securities laws for transactions by an issuer not
involving any public offering or in reliance on limited federal preemption from
such state securities registration laws, based on the suitability and investment
representations made by the FTI Shareholders to CATQ. The CATQ Shares to be
issued pursuant to this Agreement must be held and may not be sold, transferred,
or otherwise disposed of for value unless such securities are subsequently
registered under the Securities Act or an exemption from such registration is
available. The certificates representing the Shares of CATQ Common Stock issued
in the Share Exchange will bear a legend in substantially the following form so
restricting the sale of such securities:





1




--------------------------------------------------------------------------------




“The securities represented by this certificate have not been registered under
the




Securities Act of 1933, as amended (the “Securities Act”), and are “restricted
securities” within the meaning of Rule 144 promulgated under the Securities Act.
The securities have been acquired for investment and may not be sold or
transferred without complying with Rule 144 in the absence of an effective
registration or other compliance under the Securities Act.”




Section 1.5 Share Exchange Procedure. The FTI Shareholders may exchange their
certificate(s) representing the FTI Interests by delivering such certificate(s)
to CATQ duly executed and endorsed in blank (or accompanied by duly executed
stock powers duly endorsed in blank), in each case in proper form for transfer,
with signatures guaranteed, and, if applicable, with all stock transfer and any
other required documentary stamps affixed thereto and with appropriate
instructions to allow the transfer agent to issue certificates for the CATQ
Shares to the holder thereof.




ARTICLE II




REPRESENTATIONS AND WARRANTIES OF CATQ




CATQ represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.




Section 2.1 Corporate Organization




A.

Cataca Resources, Inc. is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, and has all requisite corporate power
and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
CATQ. “Material Adverse Effect” means, when used with respect to CATQ, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of CATQ, or materially impair the ability of CATQ to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.




B.

Copies of the Articles of Incorporation and Bylaws of CATQ with all amendments
thereto, as of the date hereof (the “CATQ Charter Documents”), have been
furnished to the FTI Shareholders, if so requested, and such copies are accurate
and complete as of the date hereof. The minute books of CATQ are current as
required by law, contain the minutes of all meetings of the CATQ Board of
Directors and its stockholders from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the CATQ
Board and its stockholders. CATQ is not in violation of any of the provisions of
the CATQ Charter Documents.




Section 2.2 Capitalization of CATQ.




A.

The authorized capital stock of CATQ consists of: (i) 75,000,000 shares of
common stock, par value $0.001, of which 30,000,000 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; and (ii) no
shares of preferred stock.




B.

All of the issued and outstanding shares of common stock of CATQ immediately
prior to this Share Exchange are, and all shares of common stock of CATQ when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of CATQ described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of CATQ has any right to
rescind or bring any other claim against CATQ for failure to comply with the
Securities Act, or state securities laws.




Section 2.3 Shell Status. As of the date of this Agreement, CATQ represents and
has made FTI and the FTI Shareholders aware of the fact that it has been a
“shell company” for the proceeding twelve (12) months, as that term is defined
in Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act.





2




--------------------------------------------------------------------------------




Section 2.4 Authorization, Validity and Enforceability of Agreements. CATQ has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by CATQ and the consummation by CATQ of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of CATQ, and no other corporate proceedings on the part of CATQ are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of CATQ and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. CATQ does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the CATQ
Shares in connection with the Share Exchange.




Section 2.5 No Conflict or Violation. Neither the execution and delivery of the
Agreements by CATQ, nor the consummation by CATQ of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the CATQ Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which CATQ is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which CATQ is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of CATQ’s assets, including without limitation, the CATQ
Shares.




Section 2.6 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of CATQ, currently threatened against
CATQ or any of its affiliates, that may affect the validity of this Agreement or
the right of CATQ to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of CATQ, currently threatened against CATQ or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to CATQ or any of its affiliates. Neither CATQ nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by CATQ or any of its affiliates currently
pending or which CATQ or any of its affiliates intends to initiate.




Section 2.7 Compliance with Laws. CATQ has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.




Section 2.8 Financial Statements. CATQ’s financial statements (the “Financial
Statements”) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America (“U.S. GAAP”) applied on a
consistent basis, except that those Financial Statements that are not audited do
not contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of CATQ as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. CATQ has no material liabilities (contingent or otherwise). CATQ is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. CATQ maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.




Section 2.9 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, CATQ Board minutes and financial and other records of
whatsoever kind of CATQ have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of CATQ. CATQ maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.





3




--------------------------------------------------------------------------------




Section 2.10 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by CATQ to arise,
between CATQ and any accountants and/or lawyers formerly or presently engaged by
CATQ. CATQ is current with respect to fees owed to its accountants and lawyers.




Section 2.11 Absence of Undisclosed Liabilities. Except as specifically
disclosed herein: (A) there has been no event, occurrence or development that
has resulted in or could result in a Material Adverse Effect; (B) CATQ has not
incurred any liabilities, obligations, claims or losses, contingent or
otherwise, including debt obligations, other than professional fees to be paid
prior to Closing; (C) CATQ has not declared or made any dividend or distribution
of cash or property to its shareholders, purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, or issued any
equity securities other than with respect to transactions contemplated hereby;
(D) CATQ has not made any loan, advance or capital contribution to or investment
in any person or entity;




(E) CATQ has not discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business; (F) CATQ has not suffered any losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, CATQ has not entered into any transaction
other than in the ordinary course of business, or entered into any other
material transaction, whether or not in the ordinary course of business.




Section 2.12 No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to CATQ or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by CATQ but which has not been so publicly announced or disclosed. CATQ has not
provided to FTI, or the FTI Shareholders, any material non-public information or
other information which, according to applicable law, rule or regulation, was
required to have been disclosed publicly by CATQ but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement and/or the Share Exchange.




Section 2.13 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of CATQ in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
herein and/or therein not misleading.




Section 2.14 Directors and Officers of CATQ. The duly elected or appointed
directors and the duly appointed officers of CATQ are set forth on Schedule
2.14.




ARTICLE III




REPRESENTATIONS AND WARRANTIES OF FTI




FTI represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to CATQ, are true and complete as of
the date hereof.




Section 3.1

Corporate Organization




A.

Flitways Technology Inc., is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, and has all requisite corporate
power and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
FTI. “Material Adverse Effect” means, when used with respect to FTI, any event,
occurrence, fact, condition, change or effect, which, individually or in the
aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of FTI, or materially impair the ability of FTI to perform its
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.




B.

Copies of the formation documents of FTI as of the date hereof (the “FTI Charter
Documents”), have been furnished to CATQ, if so requested, and such copies are
accurate and complete as of the date hereof. The minute books of FTI are current
as required by law, contain the minutes of all meetings of the FTI Board and its
stockholders from its date of formation to the date of this Agreement, and
adequately reflect all material actions taken by the FTI Board and its
stockholders. FTI is not in violation of any of the provisions of the FTI
Charter Documents.





4




--------------------------------------------------------------------------------




Section 3.2 Capitalization of FTI. All of the issued and outstanding equity
interests of FTI immediately prior to this Share Exchange are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance
with all applicable federal and state securities laws, and have been issued free
of preemptive rights of any security holder. The issuance of all of the shares
of FTI described in this Section 3.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of FTI has any right to rescind or bring any other claim
against FTI for failure to comply with the Securities Act, or state securities
laws.




Section 3.3 Shareholders of FTI. Schedule 3.3 contains a true and complete list
of the holders of all issued and outstanding shares of FTI as of the date of
this Agreement.




Section 3.4 Financial Statements. FTI has kept all books and records since
inception and such financial statements have been prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of FTI. As
of the date of such balance sheets, except as and to the extent reflected or
reserved against therein, including but not limited to any previous tax
liability FTI had no liabilities or obligations (absolute or contingent) which
should be reflected in the balance sheets or the notes thereto prepared in
accordance with GAAP, and all assets reflected therein are properly reported and
present fairly the value of the assets of FTI, in accordance with GAAP. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by GAAP.




The books and records, financial and otherwise, of FTI are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.




All of FTI’s assets are reflected on its financial statements, and FTI has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.




Section 3.5 Information. The information concerning FTI set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.




Section 3.6 Personal Property. Each of FTI and its subsidiaries possesses, if
any, and has good and marketable title of all property necessary for the
continued operation of the business of FTI and its subsidiaries as presently
conducted and as represented to FTI. All such property is used in the business
of FTI and its subsidiaries. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by FTI and its subsidiaries is owned by FTI or its subsidiaries free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims.




Section 3.7 Intellectual Property. FTI has no intellectual property.




Section 3.8 Material Contracts and Transactions. Schedule 3.8 attached hereto
lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which FTI or any of its subsidiaries is a
party (each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by FTI or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by FTI or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction or any of the transactions contemplated in this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.




Section 3.9 Subsidiaries. Except as set forth on Schedule 3.9, FTI does not have
any subsidiaries or agreements of any nature to acquire any subsidiary or to
acquire or lease any other business operations. Each subsidiary of FTI, if any
is a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has the requisite corporate power
and authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of FTI is duly qualified to do business and is in good standing
as a corporation in each of the jurisdictions in which FTI owns property, leases
property, does business, or is otherwise required to do so, where the failure to
be so qualified would have a material adverse effect on the business of FTI and
its subsidiaries taken as a whole. FTI owns all of the shares of each subsidiary
of FTI and there are no outstanding options, warrants, subscriptions, conversion
rights, or other rights, agreements, or commitments obligating any subsidiary of
FTI to issue any additional common shares of such subsidiary, or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from any subsidiary of FTI any shares of such
subsidiary.





5




--------------------------------------------------------------------------------




Section 3.10 Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of FTI and
(b) FTI has not: (i) declared or made, or agreed to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting; (iii) entered into any other material transaction other than in
the ordinary course of its business; or (iv) made any increase in or adoption of
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees.




Section 3.11 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of FTI after
reasonable investigation, threatened by or against FTI or affecting FTI or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
FTI does not have any knowledge of any material default on its part with respect
to any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




Section 3.12 Compliance With Laws and Regulations. To the best of its knowledge,
FTI has complied with all applicable statutes and regulations, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of FTI or except to the
extent that noncompliance would not result in the occurrence of any material
liability for FTI. This compliance includes, but is not limited to, the filing
of all reports to date with relevant authorities.




Section 3.13 Approval of Agreement. The Board of Directors of FTI has authorized
the execution and delivery of this Agreement by FTI and has approved this
Agreement and the transactions contemplated hereby.




Section 3.14 Valid Obligation. This Agreement and all agreements and other
documents executed by FTI in connection herewith constitute the valid and
binding obligation of FTI, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF THE FTI SHAREHOLDERS




The FTI Shareholders hereby represents and warrants to CATQ:




Section 4.1 Authority. The FTI Shareholders has the right, power, authority and
capacity to execute and deliver this Agreement, to which the FTI Shareholders is
a party, to consummate the transactions contemplated by this Agreement, and to
perform such FTI Shareholders’ obligations under this Agreement. This Agreement
has been duly and validly authorized and approved, executed and delivered by the
FTI Shareholders. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than the FTI Shareholders,
this Agreement is duly authorized, executed and delivered by the FTI
Shareholders and constitutes the legal, valid and binding obligations of the FTI
Shareholders, enforceable against the FTI Shareholders in accordance with their
respective terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors rights generally.




Section 4.2 No Conflict. Neither the execution or delivery by the FTI
Shareholders of this Agreement to which the FTI Shareholders is a party nor the
consummation or performance by the FTI Shareholders of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the FTI Shareholders; (b) contravene, conflict with, constitute a
default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, any agreement or instrument to which the FTI Shareholders is a party or by
which the properties or assets of the FTI Shareholders are bound; or (c)
contravene, conflict with, or result in a violation of, any law or order, or any
of the properties or assets of the FTI Shareholders.




Section 4.3 Litigation. There is no pending action against the FTI Shareholders
that involves the FTI Interests or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of FTI and, to
the knowledge of the FTI Shareholders, no such action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such action.





6




--------------------------------------------------------------------------------




Section 4.4 Ownership of Shares. The FTI Shareholders are the record and
beneficial owner of the FTI Interests. The FTI Shareholder has and shall
transfer at the Closing, good and marketable title to the FTI Interests, free
and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever, excepting only restrictions on future transfers imposed by
applicable law.




ARTICLE V




CONDITIONS TO OBLIGATIONS OF FTI AND THE FTI SHAREHOLDERS




The obligations of FTI to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by FTI or the FTI
Shareholders, as the case may be, in their sole discretion:




Section 5.1 Representations and Warranties of CATQ. All representations and
warranties made by CATQ in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.




Section 5.2 Agreements and Covenants. CATQ shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.




Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.




Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of CATQ shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.




Section 5.5 Documents. CATQ must have caused the following documents to be
delivered to FTI:




A.

share certificates evidencing the CATQ Shares registered in the name of the CATQ
Shareholders;




B.

this Agreement duly executed;




C.

such other documents as FTI or the FTI Shareholders may reasonably request for
the purpose of (i) evidencing the accuracy of any of the representations and
warranties of CATQ, (ii) evidencing the performance of, or compliance by CATQ
with any covenant or obligation required to be performed or complied with by
CATQ, (iii) evidencing the satisfaction of any condition referred to in this
Article V, or (iv) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement, and,




D.

both CATQ and FTI shall assist the other as necessary with the preparation and
filing with the Financial Industry Regulatory Authority (FINRA) such
documentation necessary and required to change the Company’s name.




Section 5.6 No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to CATQ.




ARTICLE VI




CONDITIONS TO OBLIGATIONS OF CATQ




The obligations of CATQ to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by CATQ in its sole
discretion:





7




--------------------------------------------------------------------------------




Section 6.1 Representations and Warranties of FTI and the FTI Shareholders. All
representations and warranties made by FTI and the FTI Shareholders in this
Agreement shall be true and correct on and as of the Closing Date.







Section 6.2 Agreements and Covenants. FTI and the FTI Shareholders shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.




Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.




Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
FTI shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.5 Documents. FTI and the FTI Shareholders must deliver to CATQ at the
Closing:




A.

share certificates evidencing One Hundred Percent of the issued and outstanding
shares of FTI, along with executed share transfer forms transferring such FTI
Interests to CATQ;




B.

this Agreement to which the FTI and the FTI Shareholders are parties, duly
executed;




and,




C.

audited financial statements, with such statements being prepared by an
independent accounting firm registered with the Public Company Accounting
Oversight Board (PCAOB);




D.

both CATQ and FTI shall assist the other as necessary with the preparation and
filing with the Financial Industry Regulatory Authority (FINRA) such
documentation necessary and required to change the Company’s name; and,




E.

such other documents as CATQ may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of FTI and
the FTI Shareholders, (ii) evidencing the performance of, or compliance by FTI
and the FTI Shareholders with, any covenant or obligation required to be
performed or complied with by FTI and the FTI Shareholders, as the case may be,
(iii) evidencing the satisfaction of any condition referred to in this Article
VI, or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.




Section 6.6 No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any person, any claim asserting that such person
(a) is the holder of, or has the right to acquire or to




A.

obtain beneficial ownership of the FTI Interest, or any other stock, voting,
equity, or ownership interest in, FTI, or




B.

is entitled to all or any portion of the CATQ Shares.





8




--------------------------------------------------------------------------------




ARTICLE VII




SURVIVAL AND INDEMNIFICATION




Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.




Section 7.2 Indemnification.




A.

Indemnification Obligations in favor of CATQ. From and after the Closing Date
until the expiration of the Survival Period, FTI shall reimburse and hold
harmless CATQ and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “CATQ
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such CATQ
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any CATQ Indemnified Party, which arises or results from a third-party
claim brought against a CATQ Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of FTI. All claims of CATQ pursuant to this Section 7.2 shall be
brought by CATQ on behalf of CATQ and those Persons who were stockholders of
CATQ immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $50,000 in the aggregate from FTI. No claim for
indemnification may be brought under this Section 7.2(A) unless all claims for
indemnification, in the aggregate, total more than $10,000.




B.

Indemnification Obligations in favor of FTI and the FTI Shareholders. From and
after the Closing Date until the expiration of the Survival Period, CATQ shall
indemnify and hold harmless FTI, and the FTI Shareholders, and its and their
respective officers, directors, agents, attorneys and employees, and each
person, if any, who controls or may “control” (within the meaning of the
Securities Act) any of the forgoing persons or entities (each a “FTI Indemnified
Person”) from and against any and all losses, costs, damages, liabilities and
expenses arising from claims, demands, actions, causes of action, including,
without limitation, legal fees (collectively, “Damages”) arising out of: (i) any
breach of representation or warranty made by CATQ in this Agreement and in any
certificate delivered by CATQ pursuant to this Agreement; (ii) any breach by
CATQ of any covenant, obligation or other agreement made by FTI in this
Agreement; and (iii) a third-party claim based on any acts or omissions by CATQ.
In no event shall any such indemnification payments exceed $50,000 in the
aggregate from CATQ. No claim for indemnification may be brought under this
Section 7.2(B) unless all claims for indemnification, in the aggregate, total
more than $10,000.




ARTICLE VIII




MISCELLANEOUS PROVISIONS




Section 8.1 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.




Section 8.2 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
each Party, as incurred respectively.





9




--------------------------------------------------------------------------------




Section 8.3 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or 7 days after being sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
addresses set forth in the Preamble of this Agreement, or to such other persons
or at such other addresses as shall be furnished by any party by like notice to
the others, and such notice or communication shall be deemed to have been given
or made as of the date so delivered or mailed. No change in any of such
addresses shall be effective insofar as notices under this Section 8.3 are
concerned unless notice of such change shall have been given to such other party
hereto as provided in this Section 8.3.




Section 8.4 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.




Section 8.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.




Section 8.6 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.




Section 8.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.




Section 8.8 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 8.3.




Section 8.9 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.




Section 8.10 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.




Section 8.11 Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.





10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.







CATACA RESOURCES, INC.




Per:

/s/ Tobi Mac Aro                                                             

Name: Tobi Mac Aro




Title: CEO




FLITWAYS TECHNOLOGY INC.







Per:

/s/ Tobi Mac Aro                                                             




Name: Tobi Mac Aro

Title: CEO and Director




FLITWAYS TECHNOLOGY INC. SHAREHOLDERS




Per:

/s/ Tobi Mac Aro                                                             




Name: Tobi Mac Aro




Ownership Percentage: 88%




Per:

/s/ Zacky Hamraz                                                            




Name: Zacky Hamraz




Ownership Percentage: 5%




Per:

____________________________________________




Name: Travel StartUps Incubator, LLC




Ownership Percentage: 7%








11




--------------------------------------------------------------------------------




DISCLOSURE SCHEDULE




to the




SHARE EXCHANGE AGREEMENT




By and Among




CATACA RESOURCES, INC.,




FLITWAYS TECHNOLOGY INC.,




and




THE SHAREHOLDERS OF




FLITWAYS TECHNOLOGY INC.




These

Disclosure

Schedules

have

been

prepared

pursuant

to

the

Share

Exchange

Agreement

(the




“Agreement”) by and among CATACA RESOURCES, INC., a Nevada corporation (“CATQ”),
FLITWAYS TECHNOLOGY INC., a Delaware corporation (“FTI”) and the shareholders of
FTI. Except as otherwise defined herein, capitalized terms used herein will have
the same meaning given to them in the Share Exchange Agreement. Schedule and
paragraph numbers herein correspond to the Section and Subsection numbering in
applicable Article of the Share Exchange Agreement. Section and Subsection
headings contained herein are included for purposes of identifying the relevant
disclosures and for the convenience of the reader and are not intended to
supplement or modify the meaning of the disclosures in any way.











12




--------------------------------------------------------------------------------




SCHEDULE 2.14




DIRECTORS AND OFFICERS OF CATQ




Sole Officer and Director




TOBI MAC ARO - Chief Executive Officer, President, Chief Financial Officer,
Secretary, Treasurer and Director














13




--------------------------------------------------------------------------------




SCHEDULE 3.3







FLITWAYS TECHNOLOGY INC.




 

 

Percentage of Equity Interest

 

 

held as of the date of this

 

Name & Title

Agreement

1.

Tobi Mac Aro

88%

2.

Travel StartUps Incubator, LLC

7%

3.

Zacky Hamraz

5%














14




--------------------------------------------------------------------------------




SCHEDULE 3.8







MATERIAL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,

TAXES AND OTHER PROPERTY INTERESTS








15




--------------------------------------------------------------------------------




SCHEDULE 3.9




SUBSIDIARIES







None.




















16


